KING, Judge,
concurring:
I agree with the court that the trial judges’s instructions on aiding and abetting were adequate for the reasons stated and that the murder and assault with intent to kill convictions were thus sustainable. I also agree that because he was convicted of those offenses, Martin has failed “to demonstrate that his acquittal for CPWL conclusively determined, in his favor, the ultimate fact central to the charges that were the subject of the retrial.”1 Post at 1137. Therefore, I join Parts I, II and III of the court’s opinion. In short, I understand the court to be holding, and I join on that basis, that in so-called mixed verdict cases, when there has been a conviction of some counts and an acquittal of others, that collateral estoppel principles can never bar re-trial with respect to any of the counts upon which there was a conviction.2 See United States v. Powell, 469 U.S. 57, 69, 105 S.Ct. 471, 479, 83 L.Ed.2d 461 (1984) (a defendant convicted of any count of an indictment cannot challenge that conviction based on a not guilty verdict on another count of that indictment at the same trial); cf. United States v. Felder, 548 A.2d 57, 69 (D.C.1988) (Gallagher, J., dissenting). Therefore, I think it unnecessary to undertake the analysis found in Part IV.

. Counsel for Martin conceded at oral argument that if we rule adversely to him on the aiding and abetting issue, as we have, then that ruling would be dispositive against him on the collateral estop-pel issue.


. Of course, as we have held in this case, the evidence at trial must have been sufficient to support the convictions.